EXHIBIT 10.41 [POSTEC Logo] Bill To: AT5343 Shop Rite 55 Hannah Way Rossville, GA 30741 706-861-3347 Ship To: IBM SurePOS undle 5 Lane Pricing IR-V3-SSB w/ BR Data September 2, 2008 Description AT5343 Shop Rite 260 16th Avenue Dayton, TN 37321 423-775-1515 List Price Discounted Price to Retailer IBM SurePOS $ 31,822 $ 21,246 POS Peripherals, Programming, Installation and Training $ 25,860 $ 17,580 Total Front End System: $ 57,682 $ 38,826 Back Office System $ 21,096 $ 18,386 EPS Firewall System $ 5,705 $ 5,705 Total Investment without Bundled Discounts to Retailer $ 84,483 Total Investment including Bundled Discounts to Retailer $ 62,917 Total Savings on Investment by Purchasing Bundle $ (21,566 ) Less NCR Hardware Trade-in: $ ( 7,500 ) $ (7,500 ) NET INVESTMENT: $ 55,417 *One Year Warranty on IBM SurePOS ACE System *Applicable
